Citation Nr: 0925632	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for benign paroxysmal positional vertigo (BPPV).

2.  Entitlement to an initial rating higher than 20 percent 
for prostate cancer, status post radical prostatectomy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 
1966 to March 1967.  He was subsequently a member of the 
Mississippi Army National Guard from May 1986 to September 
2005 with qualifying periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  His 
service from May 1986 to December 1990 and from May 1991 to 
September 2005 is listed as state-controlled under Title 32 
U.S.C. and, therefore, does not qualify for VA compensation 
benefits.  See Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).

This appeal to the Board of Veterans' Appeals (Board) 
originated from May and August 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi - which collectively, in relevant part, 
granted the Veteran's claim for service connection for 
bilateral hearing loss and assigned an initial noncompensable 
(i.e., 0 percent) rating and granted his claims for service 
connection for BPPV and for postoperative residuals of 
prostate cancer and assigned 10 and 20 percent ratings, 
respectively.  He appealed for higher initial ratings for 
these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  He also appealed the RO's denial of his 
claims for service connection for right and left knee 
disorders.

In September 2008, the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board, commonly referred to as a Travel Board hearing.  At 
the outset of the hearing, the Veteran withdrew his claims 
for a compensable rating for his bilateral hearing loss and 
for service connection for his right and left (i.e., 
bilateral) knee disorders.  38 C.F.R. § 20.204(2008).  
So the only claims that remain concern the initial ratings 
for his BPPV and postoperative residuals of prostate cancer.




FINDINGS OF FACT

1.  The Veteran's BPPV is manifested by occasional dizziness 
and a nystagmus on left lateral gaze but no staggering.

2.  The postoperative residuals of the prostrate cancer are 
urinary retention requiring monthly catheterization, urinary 
frequency of once per hour during the day and once during the 
night, and mild urinary leakage not requiring the use of 
absorbent materials.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the BPPV.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.87, Diagnostic 
Code 6204 (2008).  

2.  The criteria are met, however, for a higher 30 percent - 
though no greater, initial rating for the postoperative 
residuals of the prostate cancer.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115, 4.115a, 
Diagnostic Code 7528 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in November 2005, before initially adjudicating 
his claims for BPPV and prostate cancer in the August 2006 
rating decision at issue in this appeal.  That letter 
informed him of the evidence required to substantiate his 
initial, underlying claims for service connection (keeping in 
mind his claims arose in that context), since granted, as 
well as apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.

In cases, as here, where the claims arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and these claims since 
have been granted and he has appealed a downstream issue such 
as the initial disability ratings assigned, the underlying 
claims have been more than substantiated - they have been 
proven, thereby rendering § 5103(a) notice no longer required 
because the intended purpose of the notice has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
In any event, here, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the Veteran in a more recent 
December 2006 letter of the downstream disability rating and 
effective date elements of his claims.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  And since providing that 
additional Dingess notice in December 2006, the RO has gone 
back and readjudicated his claims for higher initial ratings 
in the June 2007 and July 2008 SSOCs - including considering 
any additional evidence received in response to that 
additional notice.  See again Mayfield IV and Prickett, 
supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the Veteran was examined for VA compensation 
purposes in December 2005 and May 2006.  These examination 
reports are adequate for rating purposes with respect to his 
BPPV and prostate cancer, insofar as determining the relative 
severity of these conditions.  38 C.F.R. § 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board finds that the current record contains sufficient 
medical evidence with which to accurately evaluate these 
disabilities.  38 C.F.R. § 3.327(a) (2008); See also Allday 
v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 
(April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 
(1991)..  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Initial Rating Greater than 10 Percent for the BPPV

In the August 2006 decision at issue, the RO granted service 
connection for BPPV and assigned an initial 10 percent 
rating.  The Veteran wants a higher initial rating for this 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  However, for the reasons and bases discussed below, 
the Board finds that a higher initial rating is not 
warranted.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  Since issuing Fenderson, 
the Court has extended this practice to even the more generic 
increased-rating claim like in Francisco.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's BPPV is currently evaluated at 10-percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6204, for 
peripheral vestibular disorders.  Under DC 6204 a 10 percent 
rating is warranted if the condition manifests as occasional 
dizziness and a 30 percent rating is warranted if the 
condition manifests as dizziness and occasional staggering.  
The Note to DC 6204 indicates that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable rating can be assigned and that 
hearing impairment or suppuration should be rated separately 
and combined.  

Here, though, other diagnostic codes for ear diseases that 
provide compensable ratings are not more appropriate because 
the facts of this case do not support their application.  
There is no competent evidence, for example, that the 
Veteran's BPPV is due to any of the other ear diseases under 
DC 6200-6211, 6260.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Therefore, the Board will continue to evaluate the 
disability under DC 6204.  

There is no basis for assigning a higher rating under DC 
6204.  As mentioned in the note to DC 6204, objective 
findings supporting a diagnosis of vestibular disequilibrium 
are required before a compensable rating can be assigned.  
But, here, there is no such competent evidence diagnosing 
vestibular disequilibrium, although the Veteran has the 
minimum compensable rating of 10 percent.  At the May 2006 VA 
Ear Disease examination, the examiner did not find any 
objective signs of any head or ear abnormalities.  The 
examiner noted a fine nystagmus on left lateral gaze.  The 
Veteran reported occasional dizziness while driving and when 
turning his head quickly.  The VA examiner did not diagnose 
vestibular disequilibrium.  Additionally, the Veteran did not 
report and the examiner did not find any staggering.  While 
this examiner did not comment on the Veteran's gait, the 
examiner at the contemporaneous May 2006 Joint examination 
noted the Veteran's gait was normal.  Without any objective 
finding of staggering, the Veteran is not entitled to the 
higher 30 percent rating.  Also, since his BPPV has never 
been more than 10-percent disabling at any time since October 
1, 2005, the effective date of service connection, the Board 
cannot "stage" this rating either.  See Fenderson, 12 Vet. 
App at 125-26.

For these reasons and bases, the preponderance of the 
evidence is against the claim for an initial rating higher 
than 10 percent for the Veteran's BPPV.  Thus, the benefit-
of-the doubt doctrine does not apply, and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  

III.  Initial Rating Greater than 20 Percent for 
Postoperative Residuals of the Prostate Cancer

Also in the August 2006 decision at issue, the RO granted 
service connection for the postoperative residuals of the 
Veteran's prostate cancer and assigned an initial 20 percent 
rating.  He wants a higher initial rating for this 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  And as will be explained, the Board finds that a 
higher 30 percent initial rating is warranted for this 
disability.

The postoperative residuals of the prostate cancer have been 
rated under 38 C.F.R. § 4.115a, Diagnostic Code 7528, for 
malignant neoplasms of the genitourinary system.  Under DC 
7528, if there has been no local reoccurrence or metastasis 
following surgical, X-ray, actineo-plastic chemotherapy or 
other therapeutic procedure, the disability should be rated 
on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.  



Renal dysfunction is rated at the noncompensable level if 
there is albumin and casts with a history of acute nephritis; 
or there is hypertension at the noncompensable level under DC 
7101.  A 30 percent rating is warranted if there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or transient or slight edema; or hypertension 
that is at least 10 percent disabling.  A 60 percent rating 
is warranted if there is constant albuminuria with some 
edema; or definite decrease in kidney function; or 
hypertension that is at least 40 percent disabling.

The May 2006 VA examination, however, found no signs of renal 
dysfunction, so there is no basis for assigning a higher 
rating under these criteria.

Voiding dysfunction may be rated based on frequency, urine 
leakage or obstructed voiding.  Ratings based on urinary 
frequency allow for a 20 percent rating where the daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  Urinary frequency 
characterized by daytime voiding interval less than one hour, 
or awakening to void five or more times per night warrants a 
40 percent rating.  38 C.F.R. § 4.115a.

Ratings based on urine leakage, including continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence allow for a 20 percent 
rating where the Veteran is required to wear of absorbent 
materials that must be changed less than two times per day.  
Urine leakage which requires the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, urine leakage 
that requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times 
per day is evaluated as 60 percent disabling.

Ratings based on obstructed voiding allow for a 10 percent 
rating where there is marked hesitancy, weak or slow stream 
or decreased force of stream.  Urinary retention that 
requires catheterization warrants a 30 percent rating.



At the May 2006 VA examination, the Veteran reported the need 
to self-catheterize approximately once a month for urinary 
retention.  He reported a urinary frequency of once every 
hour during the daytime and once during the night.  He 
reported some dribbling after voiding and some leakage upon 
straining or coughing but stated that the leakage was not 
severe enough to need absorbent materials.  He also reported 
erectile dysfunction.

Based on these findings, a higher 30 percent rating is 
warranted because of urinary retention requiring 
catheterization.  Although the Veteran had findings 
consistent with ratings for increased urinary frequency and 
urine leakage, he would not be entitled to a rating higher 
than 30 percent under these criteria because he did not have 
a urinary frequency greater than once a hour and admittedly 
does not require absorbent materials for his urinary leakage.  
Therefore, he is entitled to at most a 30 percent rating for 
his urinary retention.

During his September 2008 Travel Board hearing, the Veteran 
stated that he had begun using thin pads for his urinary 
leakage and that he frequently changed them throughout the 
day.  He did not indicate that his urinary leakage had 
worsened since his earlier examination, but simply that he 
had found a thin pad that was comfortable enough to wear on a 
daily basis.  The Board does not find this would entitle him 
to a rating higher than 30 percent.  As he reported at the 
May 2006 examination that he had a small amount of post-
voiding dribbling and a small amount of leakage on straining 
or coughing, it is not shown that his urinary leakage is 
sufficient to require him to change his absorbent materials 2 
to 4 times a day.

The medical and other evidence indicates the most severe 
residual of the Veteran's prostate cancer is obstructive 
voiding, requiring monthly catheterization.  As such, this 
disability warrants a higher 30 percent initial rating 
effectively since the grant of service connection, October 1, 
2005.  As his symptomatology has been consistent since the 
filing of his claim, there is no need to stage his rating 
under Fenderson.  



IV.  Extra-schedular Consideration

The Board also finds that the schedular ratings of 10 and now 
30 percent for the Veteran's BPPV and postoperative residuals 
of prostate cancer are not inadequate, such that these claims 
should be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Service for 
consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, there is no indication these disabilities have 
caused marked interference with his employment, meaning above 
and beyond that contemplated by his schedular ratings, or 
required frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial rating higher than 10 percent for 
the BPPV is denied.

But a higher 30 percent initial rating is granted for the 
postoperative residuals of the prostate cancer, subject to 
the laws and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


